      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 1 of 24



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Rhonda Hill Wilson, et al.,            :     CIVIL ACTION
                                       :     NO. 20-3384
          Plaintiffs,                  :
                                       :
     v.                                :
                                       :
Hartford Casualty Co., et al.,         :
                                       :
          Defendants.                  :


                         M E M O R A N D U M



EDUARDO C. ROBRENO, J.                             September 30, 2020


I.   INTRODUCTION

     Plaintiffs Rhonda Hill Wilson and The Law Office of Rhonda

Hill Wilson (“Plaintiffs”) allege that Hartford Casualty Company

(“Hartford”) and their broker-agent, USI Insurance Services, LLC

(“USI”) (together, “Defendants”) breached their insurance

contract and obligations to Plaintiffs by denying their claim

for insurance coverage arising from the interruption of their

business caused by the Coronavirus and resulting governmental

COVID-19 closure orders.

     Plaintiffs’ Amended Complaints are identical and contain

three Counts against both Defendants: I) A request for

declaratory relief under the Declaratory Judgment Act regarding

whether Plaintiffs are entitled to coverage under the insurance
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 2 of 24



policy for their past and future losses; II) Breach of Contract;

and III) Injunctive Relief enjoining denials of coverage.

    Hartford removed this case to federal court on July 10,

2020. Plaintiffs filed a Motion to Remand to state court and a

Motion to Dismiss for lack of subject matter jurisdiction (which

also contains a request to remand). Both Defendants filed

Motions to Dismiss for failure to state a claim with respect to

all Counts.

    Plaintiffs’ Motion to Remand will be denied because the

correct amount in controversy to consider is the one in the

initial Complaint, which was in effect at the time of removal.

Plaintiffs’ Motion to Dismiss for lack of subject matter

jurisdiction and request to remand will also be denied for the

same reason and because the legal claims are independent of the

declaratory claim. Hartford’s Motion to Dismiss for failure to

state a claim will be granted with respect to all Counts because

a virus exclusion applies and the exemptions to it are

inapplicable here. USI’s Motion to Dismiss for failure to state

a claim will be granted with respect to all Counts for the same

reason and also because they were not a party to the contract.

Leave to amend will not be granted with respect to any of

Plaintiffs’ claims because it would be futile.




                                   2
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 3 of 24



II.   BACKGROUND

      Plaintiff Rhonda Hill Wilson is an attorney who is the sole

owner of the Law Office of Rhonda Hill Wilson, P.C. (the second

Plaintiff), which is located and does business in Philadelphia,

Pennsylvania. Defendant Hartford is an insurance company

incorporated in Delaware with its principal place of business in

Indiana. Defendant USI Insurance Services is incorporated in

North Carolina with its headquarters in New York, and is

authorized to do business in Pennsylvania as a licensed

property/casualty insurance broker-agent of Hartford.

      Prior to 2019, Plaintiffs obtained and maintained an

insurance policy (“Policy”) from Hartford through their broker-

agent, USI. As relevant here, the Policy specifically includes

Civil Authority coverage for business interruptions caused by

order of a civil authority, Lost Business Income & Extra Expense

coverage, Extended Business Income coverage, and Business Income

Extension for Essential Personnel coverage, as well as Limited

Fungi, Bacteria, or Virus coverage, which is limited to $50,000.

      The Civil Authority provision of the Policy at issue

applies to the actual loss of business income sustained when

access to the policyholder’s scheduled premises is prohibited by

order of a civil authority as the direct result of a Covered

Cause of Loss to property in the immediate area of the scheduled

premises. The Policy also provides coverage to pay for lost


                                    3
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 4 of 24



business income due to the necessary suspension of a

policyholder’s operations, regardless of whether the loss was

the result of a civil authority order. However, the suspension

must be caused by direct physical loss of or physical damage to

property at the scheduled premises, caused by or resulting from

a Covered Cause of Loss.

     On March 19, 2020, the Law Office of Rhonda Hill Wilson was

required to close because of various COVID-19 governmental

closure orders prohibiting non-life sustaining business.1

Plaintiffs allege that as a result, they suffered direct and

actual losses due to COVID-19. Plaintiffs claim they suffered a

Covered Cause of Loss to property because the Coronavirus caused

direct physical damage and loss of property at their scheduled

premises. Plaintiffs allege that the Coronavirus causes physical

harm to property so as to impair its value, usefulness and/or




1
      Plaintiffs are presumably referring to the following orders: 1) All
Non-Life-Sustaining Businesses in Pennsylvania to Close Physical Locations as
of 8 PM Today to Slow Spread of COVID-19, Governor Tom Wolf (Mar. 19, 2020),
https://www.governor.pa.gov/newsroom/all-non-life-sustaining-businesses-in-
pennsylvania-to-close-physical-locations-as-of-8-pm-today-to-slow-spread-of-
covid-
19/#:~:text=Governor%20Tom%20Wolf%20today%20ordered,01%20a.m.%20Saturday%2C%2
0March%2021.; 2) Emergency Order Temporarily Prohibiting Operation of Non-
Essential Businesses and Congregation of Persons to Prevent the Spread of
2019 Novel Coronavirus (COVID-19), Office of the Mayor (Mar. 22, 2020),
https://www.phila.gov/media/20200322130746/Order-2-Business-And-Congregation-
Prohibition-Stay-At-Home.pdf; 3) Order re: General Statewide Judicial
Emergency, Supreme Court of Pennsylvania (Mar. 18, 2020),
http://www.pacourts.us/assets/files/page-1305/file-8634.pdf; and 4) Emergency
Judicial Order, Idee C. Fox, President Judge, Philadelphia Court of Common
Pleas (Mar. 17, 2020), https://www.courts.phila.gov/pdf/regs/2020/10-of-2020-
PJ-ORDER.pdf.


                                      4
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 5 of 24



normal function, and renders property physically unsafe and

unusable, resulting in the physical loss of the property.

    Plaintiffs allege that “[i]t is probable that COVID-19

particles have been present at Plaintiffs’ building and premises

described in the Policy during the Policy period,” Pls.’ Am.

Compl. ¶ 34, and that the Limited Fungi, Bacteria, or Virus

Coverage therefore applies to them as well. They further allege

that due to the closure orders, Plaintiffs have suffered and

continue to suffer substantial lost business income and other

financial losses.

    Plaintiffs submitted timely insurance claims to Defendants

on April 12, 2020, and Hartford responded via letter the next

day (April 13) stating that their investigation was complete and

Plaintiffs were not entitled to coverage under the Policy.

    Based on these facts and allegations, Plaintiffs filed

identical Amended Complaints containing three Counts against

both Defendants: I) A request for declaratory relief under the

Declaratory Judgment Act; II) Breach of Contract; and III)

Injunctive Relief enjoining denials of coverage. Hartford timely

removed this case to federal court. In response, Plaintiffs

filed a Motion to Remand to state court and a Motion to Dismiss

for lack of subject matter jurisdiction. Both Defendants have

filed Motions to Dismiss for failure to state a claim with

respect to all Counts. These motions are now before the Court.


                                   5
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 6 of 24



III. LEGAL STANDARD

    A. Motion to Dismiss for Failure to State a Claim

    A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When considering such a motion, the Court must “accept

as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the

light most favorable to the non-moving party.” DeBenedictis v.

Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir. 2007).

    To withstand a motion to dismiss, the complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). This “requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. Although a plaintiff is

entitled to all reasonable inferences from the facts alleged, a

plaintiff’s legal conclusions are not entitled to deference, and

the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986).

    The pleadings must contain sufficient factual allegations

so as to state a facially plausible claim for relief. See,

e.g., Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187,

190 (3d Cir. 2009). “A claim has facial plausibility when


                                   6
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 7 of 24



the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009)). In deciding a Rule 12(b)(6) motion, the

Court limits its inquiry to the facts alleged in the complaint

and its attachments, matters of public record, and undisputedly

authentic documents if the complainant’s claims are based upon

these documents. See Jordan v. Fox, Rothschild, O’Brien &

Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993).

    B. Motion to Remand/Dismiss for Lack of Jurisdiction

    The Court may exercise diversity jurisdiction over cases

“where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . .

citizens of different States.” 28 U.S.C. § 1332(a). A civil

action brought in a state court may be removed to the district

court in the district where the state action is pending if the

district court had original jurisdiction over the case. Id. §

1441(a).

    Because federal courts are courts of limited jurisdiction,

28 U.S.C. § 1441 is to be strictly construed against removal. La

Chemise Lacoste v. Alligator Co., 506 F.2d 339, 344 (3d Cir.

1974). And “[i]f at any time before final judgment it appears


                                   7
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 8 of 24



that the district court lacks subject matter jurisdiction, the

case shall be remanded.” 28 U.S.C. § 1447(c). A motion to remand

is evaluated under the “same analytical approach” as a Rule

12(b)(1) motion challenging subject matter jurisdiction. See

Papp v. Fore-Kast Sales Co., 842 F.3d 805, 811 (3d Cir. 2016).

IV.   DISCUSSION

      A. Motion to Remand

      Plaintiffs allege that this case should be remanded to

state court because the amount in controversy in their Amended

Complaint requests damages not in excess of $70,000 and

therefore does not exceed $75,000. Diversity of citizenship is

not contested.

      This Court and the Third Circuit have held that “[t]he

amount in controversy is determined as of the date of removal;

that is, a plaintiff may not subsequently amend a complaint so

as to defeat federal jurisdiction.” Kobaissi v. Am. Country Ins.

Co., 80 F. Supp. 2d 488, 489 (E.D. Pa. 2000) (citations

omitted); see also Werwinski v. Ford Motor Co., 286 F.3d 661,

666 (3d Cir. 2002) (stating that a district court’s evaluation

of the amount in controversy shall be based on the “plaintiff’s

complaint at the time the petition for removal was filed”); Lieb

v. Allstate Prop. & Cas. Ins. Co., 640 F. App’x 194, 196 (3d

Cir. 2016) (“When assessing whether allegations in a state-court

complaint are sufficient to support removal to federal court, we


                                    8
        Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 9 of 24



look to the complaint that was in effect when removal

occurred.”). As a result, Plaintiffs’ invitation to consider the

amount in controversy stated in the Amended Complaint as the

relevant amount will be declined.

    It is not the removing defendant’s burden to prove to a

legal certainty that the plaintiff is entitled to recover more

than $75,000 when the plaintiff has not specifically averred in

the Complaint that he or she is entitled to an amount below the

jurisdictional threshold. In seeking remand, “the challenger to

subject matter jurisdiction” must prove to a legal certainty

that “the amount in controversy could not exceed the statutory

threshold.” Frederico v. Home Depot, 507 F.3d 188, 195 (3d Cir.

2007). In the final analysis, the rule “does not require the

removing defendant to prove to a legal certainty the plaintiff

can recover [the amount in controversy] - a substantially

different standard.” Judon v. Travelers Prop. Cas. Co. of Am.,

773 F.3d 495, 501 (3d Cir. 2014) (quoting Frederico, 507 F.3d at

195).

    Plaintiffs’ initial Complaint sought declaratory relief for

the first claim, and in the ad damnum clause for each of six

more claims, damages in excess of $50,000. Specifically, the

initial Complaint sought recovery for: Count II) breach of the

insurance contract for failing to cover Plaintiffs’ alleged

COVID-19 losses; Count III) statutory bad faith for denying


                                     9
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 10 of 24



coverage for Plaintiffs’ COVID-19 claim; Count IV) breach of the

covenant of good faith and fair dealing; Count V) fraudulent

misrepresentation with respect to the scope of coverage; Count

VI) unjust enrichment; and Count VII) injunctive relief.2 See

Pls.’ Initial Compl. 15, 17-19, 21-22. Plaintiffs also sought,

among other things, punitive damages and attorneys’ fees.

     Plaintiffs’ statement in their Motion to Remand that “the

ad damnum clause in Plaintiffs’ initial Complaint requested an

amount not in excess of Fifty Thousand ($50,000.00) Dollars,”

Pls.’ Mot. to Remand 5, is therefore inaccurate. However,

Plaintiffs continue to inexplicably assert that their initial

Complaint contained the appropriate ad damnum clause necessary

for submission to an arbitration panel. It is true that judicial

districts in Pennsylvania can set local rules requiring civil

cases with amounts in controversy less than $50,000 to be

submitted to an arbitration panel. 42 PA. Stat. and Cons. Stat.

§ 7361 (West 2020). Philadelphia’s Court of Common Pleas has

adopted this arbitration requirement, but it states that

“[e]xcept as provided hereunder, all cases having an amount in


2     Defendants argue that all six of these claims for damages can be
aggregated, resulting in an amount in controversy in excess of $300,000. This
is not necessary for the Court to determine, however, because at least two of
the claims can certainly be aggregated: Count VI (unjust enrichment) requests
damages in excess of $50,000 for all of the money that Plaintiffs paid for
the insurance policy, while Count II (breach of contract) requests damages in
excess of $50,000 for lost business income due to the Coronavirus. These two
claims alone would result in damages in excess of $100,000, and this is
before consideration of Plaintiffs’ requests for punitive damages and
attorneys’ fees.


                                     10
        Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 11 of 24



controversy, exclusive of interest and costs, of $50,000 or less

shall be assigned to the Compulsory Arbitration Program of the

Court of Common Pleas of Philadelphia County.” Phila. Civ. R.

1301 (emphasis added). Since Plaintiffs sought damages in their

initial Complaint in excess of $50,000 for each of six claims

(at least two of which can be aggregated) in addition to

punitive damages and attorneys’ fees, they cannot plausibly

claim that they are entitled to an arbitration panel under local

law.

       Since the amount in controversy is determined as of the

date of removal, the relevant amount according to the initial

Complaint is damages well in excess of $75,000. The Plaintiffs

are therefore incorrect that the burden falls on the Defendants.

Since Plaintiffs do not attempt to show that the relevant amount

in controversy could not exceed the statutory threshold,

Plaintiffs’ Motion for Remand will be denied.

       B. Motion to Dismiss for Lack of Jurisdiction

       Plaintiffs seek to dismiss this case for lack of subject

matter jurisdiction and remand to state court on two separate

grounds. First, Plaintiffs allege that the Court lacks subject

matter jurisdiction because the amount in controversy under the

Amended Complaint is now less than $75,000. However, as

discussed previously, jurisdiction is assessed based on the




                                     11
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 12 of 24



claims asserted in the complaint at the time of removal, and the

removed Complaint sought damages well in excess of $75,000.

    Next, Plaintiffs argue that the Court lacks jurisdiction

because they assert a claim for declaratory relief alongside

their legal claims. However, Third Circuit precedent forecloses

this argument. When a complaint includes claims for both

declaratory and legal relief, courts in the Third Circuit apply

the “independent claim” test to determine whether a district

court has discretion to decline jurisdiction. The Third Circuit

adopted the independent claim test over competing approaches in

2017 to “prevent[] plaintiffs from evading federal jurisdiction

through artful pleading.” Rarick v. Federated Serv. Ins. Co.,

852 F.3d 223, 229 (3d Cir. 2017).

    Under the independent claim test, the Court first

determines whether the legal claims are independent of the

declaratory claims, meaning that the legal claims “are alone

sufficient to invoke the court’s subject matter jurisdiction and

can be adjudicated without the requested declaratory relief.”

Id. at 228 (quoting R.R. St. & Co., Inc. v. Vulcan Materials

Co., 569 F.3d 711, 715 (7th Cir. 2009)). “If the legal claims

are independent, the court has a ‘virtually unflagging

obligation’ to hear those claims,” provided that the

“exceptional circumstances” laid out in Colorado River do not

apply. See id. (quoting Colo. River Water Conservation Dist. v.


                                   12
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 13 of 24



United States, 424 U.S. 800, 817 (1976)). Exceptional

circumstances do not apply here since there are no parallel

pending state court proceedings, which Plaintiffs concede.

    This Court has held multiple times that legal claims are

independent of claims for declaratory relief when applying

Rarick to insurance coverage disputes. See, e.g., Cont’l Cas.

Co. v. Westfield Ins. Co., No. 16-cv-5299, 2017 WL 1477136, at

*4–5 (E.D. Pa. Apr. 24, 2017) (in an insurance coverage dispute

with similar claims, the Court held that it was required to

maintain jurisdiction over the suit -- the breach of contract

claims were both “jurisdictionally independent,” in that they

satisfied the requirements for diversity jurisdiction under 28

U.S.C. § 1332; and “substantively independent,” because the

claims involving money would not cease to exist if “the request

for a declaration simply dropped from the case”; and “[c]laims

can be substantively independent even though they are based on

the same underlying legal obligation”); Schodle v. State Farm

Mut. Auto. Ins. Co., No. 17-cv-407, 2017 WL 1177133, at *2 (E.D.

Pa. Mar. 30, 2017) (denying policyholder plaintiff’s motion to

remand in auto insurance coverage dispute, holding

that the policyholder’s legal and declaratory claims were

independent) (“The breach of contract claim is the essence of

this lawsuit. The insured surely wants monetary relief, not

simply a declaration of his rights.”).


                                   13
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 14 of 24



    Plaintiffs argue that the Court should nevertheless decline

to hear the case because of the factors set forth in Kelly v.

Maxum Specialty Insurance Group that a district court should

consider when determining jurisdiction of a case involving a

claim for declaratory judgment. 868 F.3d 274, 283 (3d Cir.

2017). However, Kelly is inapplicable here since it addressed

factors that courts should consider in determining whether to

abstain from hearing a case “in actions seeking only declaratory

relief.” Id. at 282 (emphasis added). The correct test to apply

here is the one laid out in Rarick (as previously discussed).

See 852 F.3d 223.

    Additionally, to the extent that Plaintiffs’ motion can be

construed as a request for certification to the Pennsylvania

Supreme Court, given that, according to Plaintiffs, the legal

issues in the case are unsettled under Pennsylvania law, their

request will be denied. District courts in the Third Circuit do

not have authority to refer cases to the Pennsylvania Supreme

Court; only the United States Supreme Court and United States

Courts of Appeals have that authority. See Pa.R.A.P. Rule 3341.

    The legal claims found in the Plaintiffs’ initial Complaint

appear to be both jurisdictionally and substantively independent

(and Plaintiffs do not argue otherwise) of the requested

declaratory relief since they satisfy the requirements for

diversity jurisdiction under 28 U.S.C. § 1332 (as discussed


                                   14
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 15 of 24



previously) and would not cease to exist if the request for a

declaration simply dropped from the case. As a result, they are

alone sufficient to invoke the Court’s subject matter

jurisdiction. The Court therefore will retain jurisdiction and

deny Plaintiffs’ Motion to Dismiss for lack of subject matter

jurisdiction.

     C. Hartford’s 12(b)(6) Motion to Dismiss

     In insurance contract disputes such as this one, where the

Plaintiffs allege a wrongful denial of coverage, it is necessary

to analyze the claim in three steps: 1) Whether the Plaintiff’s

claim falls within the scope of coverage; 2) Whether the

Defendant has asserted any affirmative defenses, such as a

policy exclusion; and 3) Whether there are any applicable

exemptions from the exclusion. See 17 Steven Plitt et al., Couch

on Insurance ch. 245(3d ed. 2020). As explained below, even

assuming that Plaintiffs’ claim falls within the scope of

coverage, a virus exclusion applies here and the Plaintiffs do

not fall within any exemption to the exclusion.

     The issue in this case is fundamentally an issue of

contract interpretation. Under Pennsylvania law,3 “[c]ontract


3     In a diversity case, the forum state’s choice of law rules govern. Gen.
Star Nat. Ins. Co. v. Liberty Mut. Ins. Co., 960 F.2d 377, 379 (3d Cir.
1992). Under Pennsylvania’s choice of law rules, a contract is construed
according to the law of the state with the “most significant contacts or
relationship with the contract.” Hammersmith v. TIG Ins. Co., 480 F.3d 220,
228 (3d Cir. 2007). The Policy was issued to Wilson in Pennsylvania and
provides coverage per the terms of the Policy for insured property located in


                                     15
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 16 of 24



interpretation is a question of law that requires the court to

ascertain and give effect to the intent of the contracting

parties as embodied in the written agreement.” In re Old Summit

Mfg., LLC, 523 F.3d 134, 137 (3d Cir. 2008) (quoting Dep’t of

Transp. v. Pa. Indus. for the Blind & Handicapped, 886 A.2d 706,

711 (Pa. Commw. Ct. 2005)); United States v. Sunoco, 637 F.

Supp. 2d 282, 287 (E.D. Pa. 2009); Gene & Harvey Builders, Inc.

v. Pa. Mfrs.’ Ass’n Ins. Co., 517 A.2d 910, 913 (Pa. 1986).

     When the language of an insurance policy is clear and

unambiguous, a court applying Pennsylvania law is required to

give effect to that language. 401 Fourth St., Inc. v. Inv’rs

Ins. Grp., 879 A.2d 166, 171 (Pa. 2005); see also Sentinel Ins.

Co., Ltd. v. Monarch Med Spa, Inc., 105 F. Supp. 3d 464, 471

(E.D. Pa. 2015). Courts may not “distort the meaning of the

language or resort to a strained contrivance in order to find an

ambiguity.” Madison Const. Co. v. Harleysville Mut. Ins. Co.,

735 A.2d 100, 106 (Pa. 1999) (citing Steuart v. McChesney, 444

A.2d 659, 663 (Pa. 1982)).

           1. Scope of Coverage Under the Policy

     As relevant here, and as discussed in more detail above in

Section II, the Policy at issue specifically includes Civil

Authority coverage for business interruptions caused by order of



Pennsylvania. Accordingly, we can assume for purposes of this motion that
Pennsylvania law applies.


                                     16
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 17 of 24



a civil authority, Lost Business Income & Extra Expense

Coverage, Extended Business Income coverage, and Business Income

Extension for Essential Personnel coverage, as well as Limited

Fungi, Bacteria, or Virus Coverage (one of the exemptions to the

virus exclusion), which is limited to $50,000 and will be

discussed in greater detail below. It is not necessary for the

Court to decide whether Plaintiffs’ claim falls within the scope

of coverage, because even assuming that it does, a virus

exclusion applies here and the Plaintiffs do not fall within any

exemption to the exclusion.

          2. A Virus Exclusion Bars Coverage in This Case

    This Court and the Third Circuit have regularly granted

motions to dismiss in insurance cases when the plaintiff’s

allegations fall squarely within the policy’s exclusions to

coverage. See Brewer v. U.S. Fire Ins. Co., 446 F. App’x 506,

510 (3d Cir. 2011) (affirming dismissal of complaint because the

unambiguous policy exclusion applied as a matter of law);

Nautilus Ins. Co. v. Shawn Owens Inc., 316 F. Supp. 3d 873, 878

(E.D. Pa. 2018) (finding exclusion barred insurance coverage

under policy and granting insurer’s Rule 12(c) motion); Nautilus

Ins. Co. v. Motel Mgmt. Servs., Inc., 320 F. Supp. 3d 636, 643

(E.D. Pa. 2018), aff’d, 781 F. App’x 57 (3d Cir. 2019) (granting

insurer’s Rule 12(c) motion because the assault and battery

exclusion comprehensively barred all conduct alleged).


                                   17
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 18 of 24



    Plaintiffs’ Amended Complaint is misleading when it

references the Limited Fungi, Bacteria, or Virus Coverage. The

Policy actually includes a virus exclusion which states that

Hartford “will not pay for loss or damage caused directly or

indirectly by . . . [p]resence, growth, proliferation, spread or

any activity of ‘fungi’, wet rot, dry rot, bacteria or virus.”

See Hartford’s Mot. to Dismiss Ex. A 119. The exclusion applies

“regardless of any other cause or event that contributes

concurrently or in any sequence to the loss” and “whether or not

the loss event results in widespread damage or affects a

substantial area.” Id. Plaintiffs explicitly allege that their

losses are caused by the Coronavirus, and yet do not reference

this exclusion or dispute that Coronavirus is a virus.

    The Third Circuit and this Court have upheld similarly

unambiguous exclusions barring coverage for losses caused by

hazardous substances or microorganisms. See, e.g., Certain

Underwriters at Lloyds of London v. Creagh, 563 F. App’x 209,

211 (3d Cir. 2014) (applying microorganism exclusion to

bacteria); Sentinel Ins. Co., Ltd. v. Monarch Med Spa, Inc., 105

F. Supp. 3d 464, 467, 471–72 (E.D. Pa. 2015) (enforcing

exclusion of coverage for “[i]njury or damage arising out of or

related to the presence of, suspected presence of, or exposure

to” fungi, bacteria and viruses based on showing that Group A

Streptococcus is a bacterium); see also Alea London Ltd. v.


                                   18
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 19 of 24



Rudley, No. 03-CV-1575, 2004 WL 1563002, at *3 (E.D. Pa. July

13, 2004) (mold exclusion bars coverage for suit alleging mold

contamination).

     Pennsylvania courts have also enforced similar exclusions

as unambiguous. See, e.g., Mount Pocono Motel Inc. v. Tuscarora

Wayne Ins. Co., No. 9534 CIVIL 2013, 2014 WL 11351696, at *4

(Pa. Com. Pl. July 8, 2014) (ruling that the “Fungi or Bacteria

exclusion” was clear and unambiguous and barred claims arising

from mold).4 Furthermore, exclusions are “effective against an

insured if they are clearly worded and conspicuously displayed,

irrespective of whether the insured read the limitations or

understood their import.” Frederick Mut. Ins. Co. v. Ahatov, 274

F. Supp. 3d 273, 283 (E.D. Pa. 2017). The Policy language here—

including the defined term “specified cause of loss”—is

conspicuously displayed, clear, and unambiguous.




4     While not binding on this Court, it is worthwhile to note that state
and federal courts in other jurisdictions have concluded recently that virus
exclusions like the one at issue here preclude insurance coverage for COVID-
19 business income losses. See, e.g., Diesel Barbershop, LLC et al. v. State
Farm Lloyds, No. 5:20-cv-461-DAE, 2020 WL 4724305, at *6 (W.D. Tex. Aug. 13,
2020); Gavrilides Mgmt. Co. et al. v. Mich. Ins. Co., Case No. 20-258-CB-C30
(Mich. Cir. Ct., Ingham Cnty. July 1, 2020). Plaintiffs argue that since the
Pennsylvania Supreme Court has not spoken on the issue, the issue should be
considered unsettled law. Even if the law is unsettled, federal courts have
an obligation to interpret state law. If the state law is unsettled, the
federal court must predict how the highest court of the state would resolve
the issue. And, as explained before, the district courts in the Third Circuit
do not have the authority to certify questions of unsettled law to the
Pennsylvania Supreme Court.


                                     19
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 20 of 24



          3. Plaintiffs Do Not Fall Under Any Exemptions

     Plaintiffs’ reference to the Limited Fungi, Bacteria, or

Virus Coverage demonstrates that they believe their claim falls

into the second exemption of the virus exclusion. There are two

unambiguous exemptions from the virus exclusion: “(1) When

‘fungi’, wet or dry rot, bacteria or virus results from fire or

lightning; or (2) To the extent that coverage is provided in the

Additional Coverage – Limited Coverage for ‘Fungi’, Wet Rot, Dry

Rot, Bacteria and Virus with respect to loss or damage by a

cause of loss other than fire or lightning.” Hartford’s Mot. to

Dismiss Ex. A 119. The Policy makes clear that the latter

exemption “only applies when the ‘fungi’, wet or dry rot,

bacteria or virus is the result of”: “(1) A ‘specified cause of

loss’ other than fire or lightning” or “(2) Equipment Breakdown

Accident.” Id. at 120.

     “Specified Cause of Loss” is defined to mean “[f]ire;

lightning; explosion, windstorm or hail; smoke; aircraft or

vehicles; riot or civil commotion; vandalism; leakage from fire

extinguishing equipment; sinkhole collapse; volcanic action;

falling objects; weight of snow, ice or sleet; water damage.”

Id. at 51. Plaintiffs do not attempt to plead any factual

allegations that would allow the Court to reasonably infer that




                                   20
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 21 of 24



the virus is a result of a “specified cause of loss” or

equipment breakdown.5

           4. Separate Causes of Loss

     To the extent that Plaintiffs allege that the governmental

closure orders are a separate cause of loss, Plaintiffs provide

no explanation as to why the Civil Authority coverage would not

be precluded by the virus exclusion. Nor could they. The virus

exclusion is “added to Paragraph B.1. Exclusions of . . . the

Special Property Coverage Form.” See id. at 119. The Civil

Authority coverage is part of the Special Property Coverage

Form. Id. at 37.

     Even assuming that the governmental closure orders are a

separate cause of loss, the virus exclusion would still bar

coverage because of the anti-concurrent causation clause in the

virus exclusion which states “[s]uch loss or damage is excluded

regardless of any other cause or event that contributes

concurrently or in any sequence to the loss.” Id. at 119; see,

e.g., Colella v. State Farm Fire & Cas. Co., 407 F. App’x 616,


5
      Plaintiffs argue that since the Pennsylvania Supreme Court recently
determined in Friends of Danny Devito v. Tom Wolf, 227 A.3d 872 (Pa. 2020)
that COVID-19 should be considered a natural disaster, “[i]t follows that the
language ‘specified cause of loss’ and ‘direct physical loss’ under COVID 19
and Pennsylvania law has to be determined by the Pennsylvania courts.” See
Pls.’ Resp. in Opp’n to Hartford’s Mot. to Dismiss 9-10. It is unclear how
one follows from the other. Natural disaster is not listed as one of the
specified causes of loss, and since Plaintiffs concede that the Coronavirus
is, in fact, a virus, there is no ambiguity created by the court’s ruling.
Furthermore, the case concerned executive authority and did not deal with an
agreed-upon insurance contract that contains a virus exclusion which limits
recovery. That is the central issue that we must focus on in this case.


                                     21
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 22 of 24



622 (3d Cir. 2011) (anti-concurrent causation clause in

insurance policy “negates the application” of the state’s

causation law) (applying Pennsylvania law); Brodzinski v. State

Farm Fire & Cas. Co., No. CV 16-6125, 2017 WL 3675399, at *5

(E.D. Pa. Aug. 25, 2017) (coverage for claims for mold and rot

prohibited by anti-concurrent clause preceding surface water

exclusion).

    As a result of the foregoing, Hartford’s Motion to Dismiss

will be granted with respect to all Counts. Plaintiffs’ Breach

of Contract claim (Count II) will be dismissed since an

unambiguous virus exclusion in the Contract applies and none of

the specified causes of loss in the second exemption could

plausibly apply to Plaintiffs’ case. Plaintiffs’ claim for

Declaratory Relief (Count I) will also be dismissed since it is

predicated on the assumption that the Policy provides coverage,

but an unambiguous virus exclusion bars coverage here. Lastly,

Plaintiffs’ claim for Injunctive Relief (Count III) will be

dismissed since Plaintiffs do not explain how they fit into the

second exemption of the virus exclusion (nor could they), so the

Court cannot reasonably infer that Hartford wrongfully denied

their claim or would continue to do so in the future.

    D. USI’s 12(b)(6) Motion to Dismiss

    Plaintiffs’ claims will be dismissed against USI with

respect to all three Counts for the same reasons enumerated


                                   22
       Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 23 of 24



above and for one additional reason, which is that Plaintiffs do

not attempt to plead any independent wrongdoing by USI.

Plaintiffs concede that the Policy was between themselves and

Hartford and that Hartford was the one to deny coverage. While

USI may have been involved in the procurement of the Policy, it

is not a party to the Policy. See Conquest v. WMC Mortg. Corp.,

247 F. Supp. 3d 618, 640 (E.D. Pa. 2017) (holding that two

insurance brokers could not be liable for a breach of contract

since they were not parties to the insurance contract).

     Consequently, all three of Plaintiffs’ claims, which relate

to the Policy itself, will be dismissed with respect to USI

since Plaintiffs have not pled any facts that would allow the

Court to reasonably infer that USI had co-responsibility with

Hartford in making coverage determinations. Even if Plaintiffs

could somehow demonstrate that USI is liable under an agency

theory,6 their claim would fail on the merits for the reasons

discussed above.

     E. Leave to Amend

     Leave to amend should be freely granted. Foman v. Davis,

371 U.S. 178, 182 (1962). In this case, however, all of

Plaintiffs’ claims will be dismissed with prejudice since the



6     Plaintiffs allege that they can maintain a cause of action against USI
under an “agency theory.” This would stand agency theory on its head. USI,
the agent, would be the one responsible for the actions of the Principal,
Hartford.


                                     23
      Case 2:20-cv-03384-ER Document 29 Filed 09/30/20 Page 24 of 24



virus exclusion and its exemptions are clear and unambiguous and

none of the specified causes of loss in the second exemption

could plausibly apply to Plaintiffs’ case. Leave to amend would

therefore be futile.

V. Conclusion

    For all of the aforementioned reasons, Plaintiffs’ Motions

to Remand and Dismiss for lack of subject matter jurisdiction

will be denied and Defendants’ Motions to Dismiss for failure to

state a claim will be granted with respect to all Counts. An

appropriate Order follows.




                                   24
